Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. Claim 14 has/have been added.


 


Examiner’s Comment
	Examiner has interpreted the recited limitations in independent claim 1 and 14 as a wherein clause that does not change how the step function of the action of the claim method are performed. Secondly, it is a structural limitation which has no bearing on the patentibility of the method claim which must be distinguish from the prior art by the action performed by the method (MPEP 2111.04). As such, the sets forth the results that can be reached by actions to be performed in claim 1 and 14 limitations is/are interpreted as intended use. (An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994).). claims 2-13 do not cure the deficiencies inherited from claim 1.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,212,540) in view of Viertl (4,920,319).

(figs. 1A-2) for inspecting a coating of an electronic component (i.e. a printed circuit board (PCB) 10), wherein an electrical resistance element (i.e. edge connector 18 and/or Platings 14) is a part of the electronic component (i.e. a printed circuit board (PCB) 10),
wherein the electronic component (i.e. the printed circuit board (PCB) 10) comprises at least one electrical resistance element is (i.e. Platings 14a are formed on side 20 of edge connector 18 and platings 14b are formed on side 22 of edge connector 18) (col. 3, line 62-col. 4, line 29), 
wherein a layer thickness of at least one coating is anticipated by plating and/or functionally equivalent (plating is a thin layer or covering of something and/or a layer of material deposited onto a substrate) (a plating is a thin coating of gold, silver, or other metal) is determined thermographically, and wherein the coating is intended inherently to protect the electronic component (i.e. the printed circuit board (PCB) 10) from external environmental influences (col 3, lines 10-61)), 
wherein the electrical resistance element (i.e. Platings 14a are formed on side 20 of edge connector 18 and platings 14b are formed on side 22 of edge connector 18) has a different purpose in a later intended usage of the electronic component (i.e. the printed circuit board (PCB) 10) than in the process of coating inspection, wherein the electrical resistance element (i.e. Platings 14a are formed on side 20 of edge connector 18 and platings 14b are formed on side 22 of edge connector 18) is contacted electrically (col. 4, lines 8-10) (col. 4, lines 35-47), 
a temperature of the electronic component in an area of the electrical resistance element is captured is obviously included in the step of monitoring the thermal characteristics that may be carried out by measuring infrared radiation emanating from the heated plating portion (col. 3, lines 3-9) and/or is included in the thermal monitor (62) measuring of the thermal characteristics of plating (col. 5, lines 54-col. 6, line 1) implicitly as a function of time, and a conclusion is drawn utilizing a microprocessor 54 about the layer thickness of the coating of the electronic component in the area of the electrical resistance element based on a temperature variation over time photothermal system 58 measures the thickness of plating 78 in a manner identical to that described above with respect to photothermal system 56 (col. 5, lines 27-43)(col. 6, lines 3-10) (col. 4, lines 25-63).
Miller also teaches that the heating is accomplished by transferring a selected amount of energy to the plating, is functionally equivalent to an electrical voltage is applied to the electrical resistance element.
Viertl from the same field of endeavor teaches voltage measuring circuit comprises first and second probes and means for measuring the thermoelectric voltage between the first and second probes, and the voltage measuring means may conveniently comprise an AC amplification circuit (col. 3, lines 59-col. 4, line 9)(figs. 1-6)(col. 6, lines 16-57)(col. 10 , lines 36-60).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller by an electrical voltage source as the form of energy to the plating, such as wherein an electrical voltage is applied to the resistance element,  in view of Viertl disclosure above that is known in the art, in order to provide electrical excitation, in order to improve the measurement of the temperature contrast, and as a means for controlling heat so that 

As to claims 2-4, Miller when modified by Viertl, Miller further discloses a structure that is use in a method/system that is implementing limitations such as, wherein the temperature variation is captured by means of at least one pyrometer is obviously included in photothermal measuring systems comprises thermal monitor 62 (col. 5, lines 32-43; lines 54-col. 6, line 2) (claim 2); wherein the temperature variation is captured by means of at least one thermal imaging camera (infrared sensor) (col. 5, lines 32-43; lines 54-col. 6, line 2)(col. 4, line 57-col. 5, line 2) (claim 3); and wherein the temperature variation over time is captured in the form of a rise in temperature within a defined measurement time interval, and the conclusion is drawn about the layer thickness of the coating on the basis of the rise in temperature (claim 4) (col. 5, lines 32-43; lines 54-col. 6, line 2) (photothermal system 58 measures the thickness of plating 78 in a manner identical to that described above with respect to photothermal system 56 is based on temperature change thickness of the coating conclusion (col. 5, lines 27-43)(col. 6, lines 3-10) (col. 4, lines 25-63)). 
For the purposes of clarity, considering the broadest reasonable construction (BRI) consistent with the Specification, coating is considered a thin layer or a layer or covering of substrate based on Applicant disclosure as found on [par. 0011]. Pyrometer 
As to claims 5 and 13, Miller when modified by Viertl, Viertl also teaches of a method/system that is time period dependable that would obviously include limitations such as, wherein the measurement time interval has a length of (i.e. at least 0.5 second and not more than 5 seconds)(claim 5); and wherein the measurement time interval has a length of (i.e. 1 second) (claim 13) (col. 14, lines 27-68)(col. 16, lines 65)
As to claim 6, Miller when modified by Viertl, as applied to claim 1, Viertl further teaches of a structure that is use in a method/system that is implementing limitations such as, wherein the measurement time interval is started with an application of the electrical voltage to the resistance element since the true coating thickness is determined from the measured thermoelectric voltage (see abstract) and/or since the system implement voltage measuring means (col. 4, lines 8-9) and/or employed voltage measurement apparatus (col. 9, lines 36-37).

As to claim 7, Miller when modified by Viertl, as applied to claim 1, Miller teaches of a structure that is use in a method/system that is implementing limitations such as, wherein the electronic component (i.e. the printed circuit board (PCB) 10) is a sensor device and the resistance element is a resistance thermometer (i.e. thermal monitor 70/62) that is included  in two photothermal systems 56 and 58 which are provided in the plating thickness measuring station (col. 5, lines 32-35). Further, that is a resistance thermometer. 

As to claim 14, Miller discloses a method (figs. 1A-2) for inspecting a coating of an electronic component (i.e. a printed circuit board (PCB) 10), wherein an electrical resistance element (i.e. edge connector 18 and/or Platings 14) is a part of the electronic component (i.e. a printed circuit board (PCB) 10),
wherein the electronic component (i.e. the printed circuit board (PCB) 10) comprises at least one electrical resistance element is (i.e. Platings 14a are formed on side 20 of edge connector 18 and platings 14b are formed on side 22 of edge connector 18) (col. 3, line 62-col. 4, line 29), 
wherein a layer thickness of at least one coating is anticipated by plating and/or functionally equivalent (plating is a thin layer or covering of something and/or a layer of material deposited onto a substrate) (a plating is a thin coating of gold, silver, or other metal) is determined thermographically, and wherein the coating is intended inherently to protect the electronic component (i.e. the printed circuit board (PCB) 10) from external environmental influences (col 3, lines 10-61)), 
wherein the electrical resistance element (i.e. Platings 14a are formed on side 20 of edge connector 18 and platings 14b are formed on side 22 of edge connector 18) has a different purpose in a later intended usage of the electronic component (i.e. the printed circuit board (PCB) 10) than in the process of coating inspection, wherein the electrical resistance element (i.e. Platings 14a are formed on side 20 of edge connector 18 and platings 14b are formed on side 22 of edge connector 18) is contacted electrically (col. 4, lines 8-10) (col. 4, lines 35-47), 
a temperature of the electronic component in an area of the electrical resistance element is captured is obviously included in the step of monitoring the thermal characteristics that may be carried out by measuring infrared radiation emanating from the heated plating portion (col. 3, lines 3-9) and/or is included in the thermal monitor (62) measuring of the thermal characteristics of plating (col. 5, lines 54-col. 6, line 1) implicitly as a function of time, and a conclusion is drawn utilizing a microprocessor 54 about the layer thickness of the coating of the electronic component in the area of the electrical resistance element based on a temperature variation over time photothermal system 58 measures the thickness of plating 78 in a manner identical to that described above with respect to photothermal system 56 (col. 5, lines 27-43)(col. 6, lines 3-10) (col. 4, lines 25-63).
Miller also wherein the electronic component (i.e. the printed circuit board (PCB) 10) that is a sensor device (col. 1, lines 42-49 and the resistance element is a resistance thermometer (i.e. thermal monitor 70/62) that is included in two photothermal systems 56 and 58 which are provided in the plating thickness measuring station (col. 5, lines 32-35). 
wherein the electronic component (i.e. the printed circuit board (PCB) 10) has a plug connection is functionally equivalent circuit component(s) 16 with which the electronic component (i.e. the printed circuit board (PCB) 10) may be contacted/connected during its actual subsequent use, and wherein the plug  the multiple integrated circuit components 16 is used for the electrical contact of the electrical resistance element (col. 3, lines 62-68) (col. 4, lines 30-34).
Miller also teaches that the heating is accomplished by transferring a selected amount of energy to the plating, is functionally equivalent to an electrical voltage is applied to the electrical resistance element.
Viertl from the same field of endeavor teaches voltage measuring circuit comprises first and second probes and means for measuring the thermoelectric voltage between the first and second probes, and the voltage measuring means may conveniently comprise an AC amplification circuit (col. 3, lines 59-col. 4, line 9)(figs. 1-6)(col. 6, lines 16-57)(col. 10 , lines 36-60).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller by an electrical voltage source as the form of energy to the plating, such as wherein an electrical voltage is applied to the resistance element,  in view of Viertl disclosure above that is known in the art, in order to provide electrical excitation, in order to improve the measurement of the temperature contrast, and as a means for controlling heat so that the temperature thereof is maintained at a predetermined value, as per teachings of Viertl, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).




Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,212,540) in view of Viertl (4,920,319), and further in view of Joos et al. (5,590,560 reference cited previously).

As to claims 8-9 and 11-12, Miller when modified by Viertl, as applied to claim 1, Miller teaches of the features of claim 1, comprising wherein the layer thickness is determined using a correlation between temperature variation in this case thermal as related to heat)(see abstract)(col. 5, lines 54-col. 6, line 32)), Photothermal systems 56 and 58 are arranged on opposing sides of printed circuit board 80 to measure the thickness of platings 76 and 78, respectively (col. 5, lines 32-43). Miller also teaches that Microprocessor 54 can then compute a total PCB thickness by adding the plating thicknesses to the core thickness (col. 6, lines 6-10), and the analysis includes includes comparing the thickness of the core portion to a selected core thickness, and comparing the thickness of the plating portion to a selected plating portion thickness (col. 7, lines 1-15). Monitoring reflection using varieties of sensing device which may comprise a linear diode array, position detector, a charge-coupled device (CCD), or any other light monitoring device (col. 4, line 67-col. 5, line7).
Even arguendo, Miller when modified by Viertl fail to explicitly specify the constructional changes in the method/system of claim 1, as that claimed by Applicants claims 8-12, wherein the layer thickness is determined using a correlation between temperature variation and the layer thickness which is calculated in advance and stored in an evaluation unit (claim 8); wherein a correlation between a rise in temperature within a measurement time interval and the layer thickness expressed as a formula is and wherein the transfer function is calculated in order to determine the layer thicknesses from the captured rise in temperature for each pyrometer used for layer thickness inspection and/or each thermal imaging camera used for the layer thickness inspection (claim 12).
Joos from the same field of endeavor teaches of analyzing data using a software/program package on a computer/evaluation unit, measuring optical density variations on the coating using a CCD camera, with the procedure being used to acquire and store the data (col. 12, lines 33-62); and teaching that the instantaneous resistance of the wire is made, from which they are able to predict thickness and temperature profile instantaneously (col. 2, lines 28-33).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller when modified by Viertl as desired appropriate such as that claimed by Applicants claims 8-9 and 11-12, in view of the teachings of Joos in order to accurately determine/detect the temperature and the thickness relation enhance and/or reduce optical density of the materials/elements,  as per teachings of Joos (col. 12, lines 48-59), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,212,540) in view of Viertl (4,920,319), and Joos et al. (5,590,560 reference cited previously), and further in view of Hintze-Bruning et al. (2012/0269978 A1).

As to claim 10, Miller when modified by Viertl, as applied to claim 9, Miller teaches of the features of claim 9, comprising a system of determining/measuring thickness of a coating of an electronic component (i.e. a printed circuit board (PCB) 10), comprises a laser optical system 32 (col. 4, line 55).
Miller when modified by Viertl fail to explicitly specify the constructional changes in the method/system of claim 1, as that claimed by Applicants claims 8-12, wherein the layer thicknesses of the selection of electronic components are determined using x-ray techniques.
Hintze-Bruning from the same field of endeavor teaches of the particle thicknesses are accessible experimentally by way of x-ray structural analysis [par. 0031].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller when modified by Viertl as desired appropriate such as that claimed by Applicants claim 10, in view of the teachings of Hintze-Bruning in order to accurately determine/detect substrate coat thickness, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
 

Response to Arguments
Applicant’s arguments/remarks, filed on 02/28/2022, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the primary references being used in the current rejection because the claims invention is broad enough to read individually on each of the references.


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for inspecting the coating of an electronic component, wherein the electronic component includes at least one electrical resistance element, and wherein the layer thickness of at least one coating is determined thermographically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886